Case: 1:18-cr-00045 Document #: 366 Filed: 02/05/20 Page 1 of 12 PageID #:1152




                  IN THE UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION

                                         )
UNITED STATES OF AMERICA                 )
                                         )      No. 18 CR 45-2
       v.                                )
                                         )      Honorable Elaine E. Bucklo
ANDREW MCHANEY                           )
                                         )

                          ANDREW MCHANEY’S
                       SENTENCING MEMORANDUM

       Defendant Andrew McHaney, by and through his undersigned counsel,

submits this sentencing memorandum setting forth certain factors to be

considered in determining a sentence that is sufficient but not greater than

necessary under 18 U.S.C. § 3553(a). For the reasons set forth below, Mr.

McHaney seeks a below-guidelines sentence of ten years of incarceration, which

would comply with and exalt the directives of 18 U.S.C. § 3553(a).

I.     LEGAL STANDARDS

       A sentence must be “sufficient, but not greater than necessary” to satisfy

the purposes of sentencing. 18 U.S.C. § 3553(a). The statutory sentencing factors

found in section 3553(a) provide the Court with the framework upon which to

“impose a sentence sufficient, but not greater than necessary, to comply with the

purposes” of sentencing by taking into account, among other things, the nature

and circumstances of the offense, the history and characteristics of the defendant,

and the need for the sentence imposed to satisfy the purposes of sentencing. Id.

Courts are required “to consider every convicted person as an individual and

every case as a unique study in the human failings that sometimes mitigate,



                                                                                    1
Case: 1:18-cr-00045 Document #: 366 Filed: 02/05/20 Page 2 of 12 PageID #:1153




sometimes magnify, the crime and the punishment to ensue.’” Pepper v. United

States, 131 S. Ct. 1229, 1240 (2011) (internal quotations omitted).

II.    PSR & GUIDELINES

       There are two minor factual corrections as to the PSR. First, as to

paragraph 147, Mr. McHaney earned his GED in 2007, and the GED classes he

also occurred in 2007, not 2010. PSR ¶ 147. Second, as to paragraph 103, there

is a typographical error – Mr. McHaney was paroled in 2010, not 2019. PSR, ¶

103.

       As noted in the PSR, this federal case involves some offenses that were

initially charged in state court. See PSR, ¶ 115, 116. Mr. McHaney seeks credit for

time served while he was detained on a related state matter. Mr. McHaney was

arrested on May 28, 2017 and had been detained since. PSR, ¶ 5, 116. He was

subsequently federally indicted for that and other offenses and was remanded to

federal custody on February 7, 2018. PSR, ¶ 8.

       As for the Guidelines, Mr. McHaney concurs with the guidelines as

calculated in the PSR. Yet, for the many reasons outlined below, pursuant to

Section 3553(a), he believes a below-guidelines sentence is sufficient but not

greater than necessary.

III.   3553(a) FACTORS

       A.     History and Characteristics

              1.     Childhood

       Andrew McHaney was raised in Evanston, Illinois. PSR, ¶ 120. Andrew

has been dealing with loss since he was a child. He never knew his father. PSR, ¶



                                                                                  2
Case: 1:18-cr-00045 Document #: 366 Filed: 02/05/20 Page 3 of 12 PageID #:1154




118. His mother struggled with addiction. PSR, ¶ 120. His beloved grandmother,

Margaret McHaney, took Andrew and his five brothers and sisters into her home.

PSR, ¶¶ 119, 120. She “did everything to raise [Andrew] right.” Exhibit A

(Andrew McHaney Letter), at 1. Andrew’s mother visited them regularly and

tried to work on her sobriety. PSR, ¶ 120. He was just six years old when his

mother passed away from cancer. Id.

       Today Andrew recognizes that he needed counseling and help processing

his grief. Instead, he got lost in the sea of people his grandmother cared for. As

he grew, Andrew chaffed under his grandmother’s strict guidance. He found a

home with basketball, but struggled within traditional confines of church and

school. PSR, ¶ 121, 145, 146.

       As detailed below, at twelve-years old Andrew starting using alcohol and

marijuana. His criminal history began shortly after, at age 15, including a

number of burglaries from age 15 to 20. PSR, ¶ 99-104. The offenses here

occurred when he was 25, still a relative young age. PSR, ¶¶ 115, 116.

              2.     Significant Addiction

       Andrew started using substances early, to flee his feelings and situation.

See PSR, ¶ 137. At 12 he was drinking and using marijuana. At 14, he started

taking addictive opioid pain relievers and ecstasy, which used regularly until his

arrest in 2017. PSR, ¶ 140. Ecstasy is long-lasting psychoactive drug that is both

a stimulant and psychedelic; Andrew took it five times a week for years. PSR, ¶

139. The volume of his consumption is staggering, and significantly interfered

with normal functioning. At the end, Andrew was committing crimes to stay

high. PSR, ¶ 143.


                                                                                     3
Case: 1:18-cr-00045 Document #: 366 Filed: 02/05/20 Page 4 of 12 PageID #:1155




       Since getting sober almost three years ago, Andrew has been able to

meaningfully reflect on the cycle he was in. Andrew’s drug use caused him

tremendous harm and was a point of contention for the loved ones who knew

what he was battling. PSR, ¶ 142; Exhibit B (Jessika Sutton Letter), at 1; Exhibit

E (Keirsten Cheatham Letter). He previously had some drug counseling,

although he wasn’t ready to stop using. PSR, ¶ 143. Nevertheless, that

framework helps him today. He recognizes that he was using to self-medicate his

depression.

       Despite these extreme challenges, Andrew had spurts of stability. He

worked at the same copy store for two years. PSR, ¶ 154. He worked at Lou

Malnati’s as a busboy and waiter. PSR, ¶ 152. He stayed connected with his

close-knit family and long-term friends, which buoyed him.

              3.     Future & Consequences

       Andrew was arrested in May 2017. Detained at Jerome Combs Detention

Center, Andrew enrolled in Thinking for a Change and graduated February 28,

2018. This cognitive-behavioral change program gave him a structure with which

to evaluate his choices and thinking patterns. See PSR, ¶ 132; Exhibit G

(Certificate); Exhibit A, at 2 (“Through thinking for a change I can now identify

my problem[s] and face them head on. I understand that everything starts with a

thought and that I have to think different.”). He suffered the loss of an uncle,

followed shortly by the murder of his cousin Joseph McHaney in October 2018.

PSR, ¶ 122; Exhibit B. This was a profound loss for Andrew. Joseph and he were

raised together like brothers, and were inseparable. Jessika Sutton writes about

how Andrew supported her through her loss from jail, calling daily and sending


                                                                                     4
Case: 1:18-cr-00045 Document #: 366 Filed: 02/05/20 Page 5 of 12 PageID #:1156




friends to check on her. Exhibit B, at 1. Despite his own shock and pain, Andrew

always put her needs first. Id. Although Andrew’s selflessness is a consistent

theme echoed by all his family and friends, this particular example shows

tremendous maturity and care while struggling through his own traumatic loss.

       The loss of his uncle and Joseph’s murder sharpened Andrew’s fear of

losing loved ones while imprisoned, particularly his grandmother Margaret. She

turns 90 years old in March, and the thought of being unable to say goodbye

consumes Andrew. He unsuccessfully sought bond primarily for this purpose.

See Dkt. 203. He lives with the regret of choices every day.

       Andrew speaks frankly and openly with his loved ones about his fears and

his hopes. This open line of communication is an essential tether for him. His

ability to accurately reflect on his actions, accept the consequences, and build for

his future bodes tremendously well. He talks to family members and friends

about his reentry plan. He is interested in welding, in learning about real estate,

and in getting a commercial driver’s license. PSR, ¶ 148; Exhibit B, at 2; Exhibit

E. Ms. Sutton notes the passion in his voice when he talks about his future.

Exhibit B, at 1. He plans to do any and every vocational program that the BOP

will offer him. But, he also recognizes he must change himself. He has

pinpointed that he needs therapy to address the loss he has endured, anger

management, and substance use issues. He is ready and open.

       Importantly, Andrew will have the strong support of a community of

friends and family who love him. In his world, Andrew is universally seen as

someone who always puts others ahead of himself. Exhibit B, at 1; Exhibit C

(Olicia Wynter), at 1; Exhibit E. He is described as loving, caring, and giving. His


                                                                                      5
Case: 1:18-cr-00045 Document #: 366 Filed: 02/05/20 Page 6 of 12 PageID #:1157




actions here are discordant with the person his community knows him to be.

They pledge their active support to him on the road ahead.

              4.     Acceptance of Responsibility

       Andrew has demonstrated a sincere, reflective, and ongoing acceptance of

responsibility. See PSR, ¶¶ 40, 41; Exhibit A. He is engaged in confronting his

actions and the consequences thereof. As someone who carries unprocessed

trauma, Andrew deeply regrets putting someone else through a traumatic

experience. This acceptance isn’t cursory or fleeting. He acknowledged

responsibility in bond proceedings before Judge Gilbert, in his letter to the Court,

in his PSR interview, and in honest communication with his family. See Dkt.

203; PSR, ¶ 41. His genuine acceptance of responsibility of the harm he has

caused demonstrates his maturity.

       B.     Nature and Circumstance of Offense

       Andrew McHaney summarized the offenses aptly: “No one should have to

go through went they went through.” Exhibit A, at 1. See also PSR, ¶ 41. The

Government sets forth the facts of what transpired, which Mr. McHaney does not

dispute. He cannot change his past choices. Looking back with the clarity of

sobriety and reflection—through the lens of his own loss—Andrew fully sees the

harm that he caused. He is “truly sorry for what [he] put them through.” Id.

Thankfully, no one was physically injured and law enforcement intervened.

       C.     Brain Development & Decision Making

       Andrew McHaney stands before this Court as a 28-year old man. He was

arrested on the instant offense when he was 25. In addition to Andrew’s

significant mental health and addiction issues, the relative youth of his brain may


                                                                                   6
Case: 1:18-cr-00045 Document #: 366 Filed: 02/05/20 Page 7 of 12 PageID #:1158




have also impacted his decision-making with regard to this offense and as to the

spate of burglaries when he was younger. The prefrontal cortex governs

judgment, decision-making, and impulse control. Yet, evolving science around

brain development teaches us that the prefrontal lobe matures much later than

other parts of the brain. See e.g. Jay N. Giedd et al., Anatomic Magnetic

Resonance Imaging of the Developing Child and Adolescent Brain and Effects of

Genetic Variation, 20(4) NEUROPSYCHOL REV. 349 (December 2010), at p. 10

(author’s manuscript).1

       In Gall v. United States, 552 U.S 38 (2007), the Supreme Court uplifted a

previously neglected mitigating factor—a defendant’s immaturity at the time of

the offense. In upholding a below guideline the sentence, the Gall Court

emphasized the district court’s reliance on the defendant’s youth, lack of

maturity, and drug use at the time of his offense. In particular, the Court took

note of the district court’s reliance on medical studies indicating that full brain

development, and therefore maturity, may not be reached until age twenty-five.2

With the interplay of significant drug use, Andrew McHaney’s relative brain

youth may have played a part in his poor decision-making. Given that Andrew

cannot reenter society until he is well into his thirties, this particular risk is

ameliorated.


1https://www.ncbi.nlm.nih.gov/pmc/articles/PMC3268519/pdf/nihms347434.p

df.

2See Gall v. United States, 552 U.S 38, 58 citing United States v. Gall, 374
F.Supp.2d 758, 762 (S.D. Iowa 2005) (“Elizabeth Williamson, Brain Immaturity
Could Explain Teen Crash Rate, WASH. POST, Feb. 1, 2005 at A01 (summarizing a
recent National Institutes of Health longitudinal study showing ‘that the region of
the brain that inhibits risky behavior is not fully formed until age 25’)”).


                                                                                      7
Case: 1:18-cr-00045 Document #: 366 Filed: 02/05/20 Page 8 of 12 PageID #:1159




       D.    Deterrence

       Familial (and community) support is an important predictor of an

offender’s success after incarceration because those relationships substantially

reduce his risk of recidivism. Solangel Maldonado, Recidivism and Parental

Engagement, 40 FAMILY L. Q. 191, 196 (2006). See also Mark T. Berg & Beth M.

Huebner, Reentry and the Ties that Bind: An Examination of Social Ties,

Employment, and Recidivism, 28 JUSTICE Q. 382, 384-86, 401-02 (2011).

Offenders who maintain strong family networks, like Andrew has, are less likely

to recidivate. Andrew has a community of people who support him – family and

close friends who see the best in him and stand by him. Andrew earned that love

and support over the years he spent caring for others.

       Importantly, Andrew has a number of close people in his life that have

survived prison themselves, changed their trajectory, and have found long-term

stability and growth. His uncle Craig Bates and friend Alton Belcher have walked

this same path before. See Exhibit D (Craig Bates Letter). Andrew is not alone.

He is tethered to loved ones who innately know the struggle he faces; they will

help shepherd him though.

       Moreover, as the Court well knows, swiftness and surety of sanctions have

a greater deterrent effect than severity of punishment.3 “The research evidence is

unequivocal that incarceration does not reduce offender recidivism.”4 At some


3E.g. FAYE S. TAXMAN, ERIC S. SHEPARDSON & JAMES M. BYRNE, TOOLS OF THE
TRADE: A GUIDE TO INCORPORATING SCIENCE INTO PRACTICE 62-63 (2004).

4ROGER WARREN, NAT’L CTR. FOR STATE COURTS, EVIDENCE‐BASED PRACTICE TO
REDUCE RECIDIVISM: IMPLICATIONS FOR STATE JUDICIARIES 14 (2007),
http://nicic.gov/library/files/ 023358.pdf. See also Raymond Pasternoster, How


                                                                                   8
Case: 1:18-cr-00045 Document #: 366 Filed: 02/05/20 Page 9 of 12 PageID #:1160




point, incarceration can itself prove criminogenic. Here, Mr. McHaney asks for a

sentence of ten years, a significant period of time. The presence of both swiftness

(arrested at the scene) and surety (full prosecution) limit the need for an even

greater sentence. Coupled with his reflection, honesty, and robust acceptance of

responsibility, there is sufficient specific deterrence in a decade of incarceration.

       E.     Just Punishment

       As discussed above, Andrew has faced significant trauma since he was

incarcerated in this matter. The loss of both his uncle and cousin since he has

been incarcerated had an immense impact on him. Generally, following the

death of a loved one, grief is permanent; however, the most intense

manifestations of grief are usually dulled and integrated into one’s life through a

process of mourning.5 While grief is difficult for all, some people have a more

challenging time. This difficulty is often based on the relationship the bereaved

person has with the deceased and the circumstances of the death; untimely and

violent deaths are especially difficult to process.6 Here, Andrew was

exceptionally close to his cousin, who was murdered. The process of mourning

ordinarily helps us to integrate grief into our lives. But here, Andrew was unable

to attend the funeral, hold loved ones, and process his feelings in a safe




Much Do We Really Know About Criminal Deterrence, 100 J. CRIM. L. &
CRIMINOLOGY 765, 817-18 (2010) (discussing and reviewing studies on
deterrence); Francis T. Cullen, Cheryl Lero Johnson & Daniel S. Nagin, Prisons
Do Not Reduce Recidivism: The High Cost of Ignoring Science, 91 THE PRISON J.
48S, 50S-51S (2011).
5 See M. Katherine Shear, Grief and Mourning Gone Awry: Pathway and Course

of Complicated Grief, 14 DIALOGUES IN CLINICAL NEUROSCIENCE 119 (2012).
6 Id.




                                                                                        9
Case: 1:18-cr-00045 Document #: 366 Filed: 02/05/20 Page 10 of 12 PageID #:1161




 community. Unresolved grief can cause severe distress,7 and those around

 Andrew witnessed how hard he took his cousin’s violent death.

        Prison is a notoriously isolating and harsh environment. Studies show

 that incarceration can make mourning especially difficult for myriad reasons.8

 First, accepting a loss is difficult without the chance to say goodbye.9 Second, the

 prison environment yields little opportunity to express and process emotion,

 “with the added complexities of guilt and self-blame common among the prison

 population.”10 Adjusting to your environment without the deceased is physically

 impossible where the bereaved doesn’t have access to the environment in which

 their relationship existed.11 Finally, physical and emotional separation while

 incarcerated deprives the bereaved of the ability to create new relationships and

 reinvesting in existing ones.12 As Andrew experienced, these studies help

 illuminate the real trauma of significant loss while incarcerated. Today, Andrew

 lives in fear that he will lose more of his family while he is separated from them.

 He has—and will—endure significant punishment.

        F.     Incapacitation

        In truth, at the time of his arrest, Andrew needed intervention. He was

 rapidly spiraling downward and could not pull himself out. But since his arrest,




 7 Id.
 8 See Nina Vaswani, The Ripples of Death: Exploring the Bereavement
 Experiences and Mental Health of Young Men in Custody, 53 THE HOWARD
 JOURNAL 341, 343-44 (2014) (citing numerous studies on bereavement in prison).
 9 Id. at 343.
 10 Id.
 11 Id.
 12 Id.




                                                                                   10
Case: 1:18-cr-00045 Document #: 366 Filed: 02/05/20 Page 11 of 12 PageID #:1162




 Andrew turned his thinking around. A sentence centered on incapacitation is

 not necessary.

        G.     Rehabilitation

        Andrew’s unprocessed loss led to his abuse of drugs. This in turn led to a

 cycle of committing crime to earn money to buy drugs to numb himself. Sober

 now for almost three years, Andrew is trying to break this cycle. The person he

 has consistently shown to his family and friends has compassion for others.

 Despite his actions here, Andrew has an enormous heart. He is capable of a

 complete transformation and has committed himself to it. A Guidelines sentence

 here is far greater than necessary to achieve retribution and deterrence.

        Rehabilitation is also an essential goal of sentencing, and hope is an

 essential component thereof. There is hope for Andrew McHaney, and an

 appropriate sentence uplifts the rehabilitative purpose at the heart of our system

 and values. Therapy, mental health counseling, and drug treatment will do more

 than prison ever can.

        As the Court well knows, there is a tipping point at which severity of

 sanction fails to achieve its purpose. He seeks a sentence of ten years of

 imprisonment, a lifetime for Andrew. Yet, it still allows hope for him to continue

 forward on the road he has plotted for himself. “I know that i’m nowhere near

 the man I was that walked into jail two years ago. I also know i’m now here near

 the man I want to become.” Exhibit A, at 5.




                                                                                   11
Case: 1:18-cr-00045 Document #: 366 Filed: 02/05/20 Page 12 of 12 PageID #:1163




 IV.      CONCLUSION

          Taking into account the totality of Andrew McHaney’s history and

 characteristics, his sincere reflection and acceptance of responsibility, his

 rehabilitation and commitment to change, Mr. McHaney respectfully asks the

 Court to impose a below-guideline sentence of ten years of imprisonment and to

 credit him for the time he spent in custody on a related state case. Such a

 sentence is sufficient, but not greater than necessary, to achieve the goals of

 sentencing and justice.



 Dated:         February 4, 2020                   Respectfully submitted,



                                                   s/ Molly Armour
                                                   MOLLY ARMOUR
                                                   Attorney for Andrew McHaney
 Law Office of Molly Armour
 4050 N. Lincoln Avenue
 Chicago, IL 60618
 (773) 746-4849
 armourdefender@gmail.com




                                                                                   12
